Me. Justice MacLeaey
delivered the opinion of the court.
The defendant in this case was convicted on the 16th of January, 1907, in the District Court of Mayagüez, after information by the fiscal and verdict of the jury of the crime of assault with intent to murder, and was sentenced by the court in due course to serve seven years imprisonment in the penitentiary at hard labor, and to the payment of the costs. *370From this judgment he took an appeal in clue form to this oourt, but' he has presented neither a bill of exceptions nor a statement of facts; nbr has any brief been filed in his behalf. An oral argument was made by counsel presenting certain objections to the form of the verdict and of the sentence, but on due consideration they are overruled. .
Having carefully examined the record in this case, and finding no error therein, the judgment of the District Court of Mayagiiez should be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández, Figueras and Wolf concurred.